Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 07/27/2020.
 Claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With regard to claims 19-20, the claims are drawn to a computer program product comprising a "computer-readable tangible storage medium".  The specification recites, in at least ¶ [0126], “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se …”. The terms used in the specification and the claims are not commensurate and thus a computer-readable tangible storage medium of the claim is not limited by the disavowal of scope in ¶ [0126] recited above. Further, ¶ [0126] also recites “The computer readable storage medium can be a tangible device”, thus a computer readable storage medium may be tangible but this does not require that all computer-readable tangible storage media are computer readable storage media as described by ¶ [0126] disavowing transitory embodiments. Moreover, Examiner notes that signals are both physical and tangible yet are transitory nonetheless. Therefore, the term “tangible” on its own does not disavow claim scope encompassing signals per se. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media.  A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).
The claim may be amended by changing "computer-readable tangible storage medium" to "non-transitory computer-readable readable tangible storage medium”, thus excluding that portion of the scope covering transitory signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. Pat. No. US 9,529,613 B2 (hereafter Muller) in view of Shahane et al. Pat. No. US 11,231,955 B1 (hereafter Shahane).

With regard to claim 1, Muller teaches a computer-implemented method comprising: receiving, by one or more processors (FIG. 21 is a block diagram of an example processor platform 2100 capable of executing the instructions of FIGS. 5-9 to implement the cloud manager 138 of FIGS. 1-4. The processor platform 2100 can be, for example, a server or any other type of computing device in at least col. 17 lines 44-48), a deprovision request for deprovisioning a target service instance provisioned in a computing environment (The user interface 406 receives instructions from and conveys information to a user (e.g., the administrator 116 and/or the developer 118) of the resource manager 144. For example, the user interface 406 may provide an interface by which a user is to request that reclamation processing be performed (e.g., inactive and/or underused virtual machine resources should be identified) in at least col. 8 lines 51-57 and a user (e.g., the user requesting the reclamation) may specify parameters indicating the amount of time that the system should wait following notification before determining that no response will be received and de-provisioning the virtual machine computing resources in at least col. 13 lines 51-56);
in response to the deprovision request, determining, by one or more processors (in at least col. 17 lines 44-48), a retention policy associated with the target service instance, the retention policy indicating an action to be applied on the target service instance (a user may configure the amount of time between successive notifications to the virtual machine owner, the amount of time allowed for an owner to respond before reclaiming resources, the amount of inactivity that will trigger identification of a virtual machine as potentially inactive and/or under-utilized, whether or not virtual machines that are inactivated are archived and for how long, etc in at least col. 8 line 62 – col. 9 line 5), the action causing a resource usage level of the target service instance to reduce; and modifying, by one or more processors (in at least col. 17 lines 44-48), the target service instance based on the retention policy (a user (e.g., the user requesting the reclamation) may specify parameters indicating the amount of time that the system should wait following notification before determining that no response will be received and de-provisioning the virtual machine computing resources. When the notification period has not expired, control proceeds to block 916 … When the notification period has expired (block 910), the resource reclaimer 402 reclaims the computing resources assigned to the inactive virtual machine by de-provisioning or uninstalling the inactive virtual machine (block 912) in at least col. 13 lines 51-61); and
Muller teaches users requesting reclamation and deprovisioning of inactive and underutilized virtual machines after retaining the virtual machine for a specified notification/retention period. Thus, the resultant deprovisioning/uninstalling of the virtual machine in accordance with a retention policy reduces the resource usage level of the virtual machine (ostensibly to zero). Muller does not specifically teach reducing the resource usage level (ostensibly to some amount greater than zero) such that there remains a retention service instance provisioned (that could be used for the recited intended use of restoring the instance).
However, in analogous art Shahane teaches modifying the target service instance based on the retention policy to obtain a retention service instance provisioned in the computing environment (If a reclaimable quantity of the computing resource is identified (or, in some embodiments, if and when a sufficient reclaimable quantity of the computing resource is identified), then the routine 400 branches to block 416, where the identified quantity of the computing resource is reclaimed. In some embodiments, as described in more detail above, the computing resource may be reclaimed by indicating to the resource reclamation process that it should retain all or part of the memory it has identified as reclaimable, and then deallocating that quantity of the computing resource from the virtual machine instance. In other embodiments, the routine 400 may reprovision the virtual machine instance to change the amount of the computing resource that is allocated to it in at least col. 23 lines 44-57 and col. 26 lines 51-61 and the balloon process 168 may effectively “hide” the reclamation of memory that was assigned to the virtual machine instance 154, and may thereby reduce or eliminate any need to reprovision or reconfigure the virtual machine instance 154 when the amount of memory allocated to it is reduced in at least col. 21 lines 20-27) for use in restoration of the target service instance (the virtual machine instance 154 and/or the operating system 156 may continue to operate as though the reclaimed quantity of memory was still allocated to the virtual machine instance 154 and was merely assigned to the balloon process 168. The balloon process 168 may therefore, at (14), continue to hold the reclaimed memory for as long as is needed to maintain the facade. In further embodiments, at (15), the balloon process 168 may release any memory that was identified as reclaimable and not reclaimed, and thereby return this quantity of memory to the operating system 156 for assignment to other processes (e.g., execution of user-submitted code 160) in at least col. 21 lines 20-45 and the resource allocation manager 162 may determine that specific memory pages can be reallocated based on performance considerations, such as a consideration of whether it would be more efficient to reclaim the memory page now and restore it at a later time, or whether the resource costs associated with writing the page to a storage device and reading it from the storage device outweigh the benefits of reclaiming the page in at least col. 16 line 57 – col. 17 line 10, Examiner notes that the italicized claim language is intended use language).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the reducing the resource usage level such that there remains a retention service instance provisioned that could be used for restoring the instance of Shahane with the systems and methods of Muller resulting in a system in which the deprovisioning requests and retentions policies of Muller implement requests for reductions in resources wherein an instance is retains which may reclaim resources to restore ability to assign resources for process execution as in Shahane. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by providing for the reduction in resources as requested yet maintaining the instance and if the reclaimed resources have not been otherwise provisioned, allowing for the original instance to reclaim the resources without requiring a full re-provisioning of the instance (see at least Shahane col. 21 lines 20-45).

With regard to claim 2, Shahane teaches generating, by one or more processors, restoration information associated with the target service instance, the restoration information comprising information of the retention policy and identification of a set of resources used in provisioning the target service instance, the restoration information being maintained for a retention period (the resource allocation manager 162 may determine that specific memory pages can be reallocated based on performance considerations, such as a consideration of whether it would be more efficient to reclaim the memory page now and restore it at a later time, or whether the resource costs associated with writing the page to a storage device and reading it from the storage device outweigh the benefits of reclaiming the page in at least col. 16 line 57 – col. 17 line 10, Examiner notes that consideration of whether it is more efficient to reclaim memory and restore it later versus not reclaiming memory corresponds to generating restoration information; the specific memory pages correspond to the set of resources; the virtual machine corresponds to the target instance; and the period between now and the later time evaluated corresponds to the retention period); and
in response to reception of a restoration request for restoring the target service instance during the retention period, restoring, by one or more processors, the target service instance in the computing environment based on the retention service instance and the restoration information (the balloon process 168 may effectively “hide” the reclamation of memory that was assigned to the virtual machine instance 154, and may thereby reduce or eliminate any need to reprovision or reconfigure the virtual machine instance 154 when the amount of memory allocated to it is reduced in at least col. 21 lines 20-27 and the virtual machine instance 154 and/or the operating system 156 may continue to operate as though the reclaimed quantity of memory was still allocated to the virtual machine instance 154 and was merely assigned to the balloon process 168. The balloon process 168 may therefore, at (14), continue to hold the reclaimed memory for as long as is needed to maintain the facade. In further embodiments, at (15), the balloon process 168 may release any memory that was identified as reclaimable and not reclaimed, and thereby return this quantity of memory to the operating system 156 for assignment to other processes (e.g., execution of user-submitted code 160) in at least col. 21 lines 20-45, Examiner notes that when the resources of the instance have been reduced and the balloon driver is “hiding” reclaimed resources yet the instance continues to utilize the resource, this constitutes a request to restore that resource to the instance. Similarly, in at least col. 16 line 57 – col. 17 line 10 determining the benefits of reclaiming and restoring later outweigh, the ultimate later restore corresponds to a restore request).

With regard to claim 3, Shahane teaches in response to the retention service instance being obtained, reclaiming, by one or more processors, a set of resources in the computing environment used in provisioning the target source instance but not used in provisioning the retention service instance (If a reclaimable quantity of the computing resource is identified (or, in some embodiments, if and when a sufficient reclaimable quantity of the computing resource is identified), then the routine 400 branches to block 416, where the identified quantity of the computing resource is reclaimed in at least col. 23 lines 44-57 and col. 26 lines 51-61 and the resource allocation manager 162 may determine that specific memory pages can be reallocated based on performance considerations, such as a consideration of whether it would be more efficient to reclaim the memory page now and restore it at a later time, or whether the resource costs associated with writing the page to a storage device and reading it from the storage device outweigh the benefits of reclaiming the page in at least col. 16 line 57 – col. 17 line 10).

With regard to claim 9, Muller teaches in accordance with a determination that a retention period is expired, reclaiming, by one or more processors, a set of resources used in provisioning the retention service instance (a user may configure the amount of time between successive notifications to the virtual machine owner, the amount of time allowed for an owner to respond before reclaiming resources, the amount of inactivity that will trigger identification of a virtual machine as potentially inactive and/or under-utilized, whether or not virtual machines that are inactivated are archived and for how long, etc in at least col. 8 line 62 – col. 9 line 5 and a user (e.g., the user requesting the reclamation) may specify parameters indicating the amount of time that the system should wait following notification before determining that no response will be received and de-provisioning the virtual machine computing resources. When the notification period has not expired, control proceeds to block 916 … When the notification period has expired (block 910), the resource reclaimer 402 reclaims the computing resources assigned to the inactive virtual machine by de-provisioning or uninstalling the inactive virtual machine (block 912) in at least col. 13 lines 51-61).

With regard to claim 10, Muller teaches a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising (FIG. 21 is a block diagram of an example processor platform 2100 capable of executing the instructions of FIGS. 5-9 to implement the cloud manager 138 of FIGS. 1-4. The processor platform 2100 can be, for example, a server or any other type of computing device in at least col. 17 lines 44-48 and The coded instructions 2132 of FIGS. 5-9 may be stored in the mass storage device 2128, in the volatile memory 2114, in the non-volatile memory 2116, and/or on a removable tangible computer readable storage medium such as a CD or DVD in at least col. 18 lines 38-42):
receiving a deprovision request for deprovisioning a target service instance provisioned in a computing environment (The user interface 406 receives instructions from and conveys information to a user (e.g., the administrator 116 and/or the developer 118) of the resource manager 144. For example, the user interface 406 may provide an interface by which a user is to request that reclamation processing be performed (e.g., inactive and/or underused virtual machine resources should be identified) in at least col. 8 lines 51-57 and a user (e.g., the user requesting the reclamation) may specify parameters indicating the amount of time that the system should wait following notification before determining that no response will be received and de-provisioning the virtual machine computing resources in at least col. 13 lines 51-56);
in response to the deprovision request, determining, a retention policy associated with the target service instance, the retention policy indicating an action to be applied on the target service instance (a user may configure the amount of time between successive notifications to the virtual machine owner, the amount of time allowed for an owner to respond before reclaiming resources, the amount of inactivity that will trigger identification of a virtual machine as potentially inactive and/or under-utilized, whether or not virtual machines that are inactivated are archived and for how long, etc in at least col. 8 line 62 – col. 9 line 5), the action causing a resource usage level of the target service instance to reduce; and modifying the target service instance based on the retention policy (a user (e.g., the user requesting the reclamation) may specify parameters indicating the amount of time that the system should wait following notification before determining that no response will be received and de-provisioning the virtual machine computing resources. When the notification period has not expired, control proceeds to block 916 … When the notification period has expired (block 910), the resource reclaimer 402 reclaims the computing resources assigned to the inactive virtual machine by de-provisioning or uninstalling the inactive virtual machine (block 912) in at least col. 13 lines 51-61); and
Muller teaches users requesting reclamation and deprovisioning of inactive and underutilized virtual machines after retaining the virtual machine for a specified notification/retention period. Thus, the resultant deprovisioning/uninstalling of the virtual machine in accordance with a retention policy reduces the resource usage level of the virtual machine (ostensibly to zero). Muller does not specifically teach reducing the resource usage level (ostensibly to some amount greater than zero) such that there remains a retention service instance provisioned (that could be used for the recited intended use of restoring the instance).
However, in analogous art Shahane teaches modifying the target service instance based on the retention policy to obtain a retention service instance provisioned in the computing environment (If a reclaimable quantity of the computing resource is identified (or, in some embodiments, if and when a sufficient reclaimable quantity of the computing resource is identified), then the routine 400 branches to block 416, where the identified quantity of the computing resource is reclaimed. In some embodiments, as described in more detail above, the computing resource may be reclaimed by indicating to the resource reclamation process that it should retain all or part of the memory it has identified as reclaimable, and then deallocating that quantity of the computing resource from the virtual machine instance. In other embodiments, the routine 400 may reprovision the virtual machine instance to change the amount of the computing resource that is allocated to it in at least col. 23 lines 44-57 and col. 26 lines 51-61 and the balloon process 168 may effectively “hide” the reclamation of memory that was assigned to the virtual machine instance 154, and may thereby reduce or eliminate any need to reprovision or reconfigure the virtual machine instance 154 when the amount of memory allocated to it is reduced in at least col. 21 lines 20-27) for use in restoration of the target service instance (the virtual machine instance 154 and/or the operating system 156 may continue to operate as though the reclaimed quantity of memory was still allocated to the virtual machine instance 154 and was merely assigned to the balloon process 168. The balloon process 168 may therefore, at (14), continue to hold the reclaimed memory for as long as is needed to maintain the facade. In further embodiments, at (15), the balloon process 168 may release any memory that was identified as reclaimable and not reclaimed, and thereby return this quantity of memory to the operating system 156 for assignment to other processes (e.g., execution of user-submitted code 160) in at least col. 21 lines 20-45 and the resource allocation manager 162 may determine that specific memory pages can be reallocated based on performance considerations, such as a consideration of whether it would be more efficient to reclaim the memory page now and restore it at a later time, or whether the resource costs associated with writing the page to a storage device and reading it from the storage device outweigh the benefits of reclaiming the page in at least col. 16 line 57 – col. 17 line 10, Examiner notes that the italicized claim language is intended use language).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the reducing the resource usage level such that there remains a retention service instance provisioned that could be used for restoring the instance of Shahane with the systems and methods of Muller resulting in a system in which the deprovisioning requests and retentions policies of Muller implement requests for reductions in resources wherein an instance is retains which may reclaim resources to restore ability to assign resources for process execution as in Shahane. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by providing for the reduction in resources as requested yet maintaining the instance and if the reclaimed resources have not been otherwise provisioned, allowing for the original instance to reclaim the resources without requiring a full re-provisioning of the instance (see at least Shahane col. 21 lines 20-45).

With regard to claim 11, Shahane teaches generating restoration information associated with the target service instance, the restoration information comprising information of the retention policy and identification of a set of resources used in provisioning the target service instance, the restoration information being maintained for a retention period (the resource allocation manager 162 may determine that specific memory pages can be reallocated based on performance considerations, such as a consideration of whether it would be more efficient to reclaim the memory page now and restore it at a later time, or whether the resource costs associated with writing the page to a storage device and reading it from the storage device outweigh the benefits of reclaiming the page in at least col. 16 line 57 – col. 17 line 10, Examiner notes that consideration of whether it is more efficient to reclaim memory and restore it later versus not reclaiming memory corresponds to generating restoration information; the specific memory pages correspond to the set of resources; the virtual machine corresponds to the target instance; and the period between now and the later time evaluated corresponds to the retention period); and
in response to reception of a restoration request for restoring the target service instance during the retention period, restoring the target service instance in the computing environment based on the retention service instance and the restoration information (the balloon process 168 may effectively “hide” the reclamation of memory that was assigned to the virtual machine instance 154, and may thereby reduce or eliminate any need to reprovision or reconfigure the virtual machine instance 154 when the amount of memory allocated to it is reduced in at least col. 21 lines 20-27 and the virtual machine instance 154 and/or the operating system 156 may continue to operate as though the reclaimed quantity of memory was still allocated to the virtual machine instance 154 and was merely assigned to the balloon process 168. The balloon process 168 may therefore, at (14), continue to hold the reclaimed memory for as long as is needed to maintain the facade. In further embodiments, at (15), the balloon process 168 may release any memory that was identified as reclaimable and not reclaimed, and thereby return this quantity of memory to the operating system 156 for assignment to other processes (e.g., execution of user-submitted code 160) in at least col. 21 lines 20-45, Examiner notes that when the resources of the instance have been reduced and the balloon driver is “hiding” reclaimed resources yet the instance continues to utilize the resource, this constitutes a request to restore that resource to the instance. Similarly, in at least col. 16 line 57 – col. 17 line 10 determining the benefits of reclaiming and restoring later outweigh, the ultimate later restore corresponds to a restore request).

With regard to claim 12, Shahane teaches in response to the retention service instance being obtained, reclaiming a set of resources in the computing environment used in provisioning the target source instance but not used in provisioning the retention service instance (If a reclaimable quantity of the computing resource is identified (or, in some embodiments, if and when a sufficient reclaimable quantity of the computing resource is identified), then the routine 400 branches to block 416, where the identified quantity of the computing resource is reclaimed in at least col. 23 lines 44-57 and col. 26 lines 51-61 and the resource allocation manager 162 may determine that specific memory pages can be reallocated based on performance considerations, such as a consideration of whether it would be more efficient to reclaim the memory page now and restore it at a later time, or whether the resource costs associated with writing the page to a storage device and reading it from the storage device outweigh the benefits of reclaiming the page in at least col. 16 line 57 – col. 17 line 10).

With regard to claim 18, Muller teaches in accordance with a determination that a retention period is expired, reclaiming a set of resources used in provisioning the retention service instance (a user may configure the amount of time between successive notifications to the virtual machine owner, the amount of time allowed for an owner to respond before reclaiming resources, the amount of inactivity that will trigger identification of a virtual machine as potentially inactive and/or under-utilized, whether or not virtual machines that are inactivated are archived and for how long, etc in at least col. 8 line 62 – col. 9 line 5 and a user (e.g., the user requesting the reclamation) may specify parameters indicating the amount of time that the system should wait following notification before determining that no response will be received and de-provisioning the virtual machine computing resources. When the notification period has not expired, control proceeds to block 916 … When the notification period has expired (block 910), the resource reclaimer 402 reclaims the computing resources assigned to the inactive virtual machine by de-provisioning or uninstalling the inactive virtual machine (block 912) in at least col. 13 lines 51-61).

With regard to claim 19, Muller teaches a computer program product, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising: program instructions to (FIG. 21 is a block diagram of an example processor platform 2100 capable of executing the instructions of FIGS. 5-9 to implement the cloud manager 138 of FIGS. 1-4. The processor platform 2100 can be, for example, a server or any other type of computing device in at least col. 17 lines 44-48 and The coded instructions 2132 of FIGS. 5-9 may be stored in the mass storage device 2128, in the volatile memory 2114, in the non-volatile memory 2116, and/or on a removable tangible computer readable storage medium such as a CD or DVD in at least col. 18 lines 38-42) 
receive a deprovision request for deprovisioning a target service instance provisioned in a computing environment (The user interface 406 receives instructions from and conveys information to a user (e.g., the administrator 116 and/or the developer 118) of the resource manager 144. For example, the user interface 406 may provide an interface by which a user is to request that reclamation processing be performed (e.g., inactive and/or underused virtual machine resources should be identified) in at least col. 8 lines 51-57 and a user (e.g., the user requesting the reclamation) may specify parameters indicating the amount of time that the system should wait following notification before determining that no response will be received and de-provisioning the virtual machine computing resources in at least col. 13 lines 51-56);
in response to the deprovision request, program instructions to determine a retention policy associated with the target service instance, the retention policy indicating an action to be applied on the target service instance (a user may configure the amount of time between successive notifications to the virtual machine owner, the amount of time allowed for an owner to respond before reclaiming resources, the amount of inactivity that will trigger identification of a virtual machine as potentially inactive and/or under-utilized, whether or not virtual machines that are inactivated are archived and for how long, etc in at least col. 8 line 62 – col. 9 line 5), the action causing a resource usage level of the target service instance to reduce; and program instructions to modify the target service instance based on the retention policy (a user (e.g., the user requesting the reclamation) may specify parameters indicating the amount of time that the system should wait following notification before determining that no response will be received and de-provisioning the virtual machine computing resources. When the notification period has not expired, control proceeds to block 916 … When the notification period has expired (block 910), the resource reclaimer 402 reclaims the computing resources assigned to the inactive virtual machine by de-provisioning or uninstalling the inactive virtual machine (block 912) in at least col. 13 lines 51-61); and
Muller teaches users requesting reclamation and deprovisioning of inactive and underutilized virtual machines after retaining the virtual machine for a specified notification/retention period. Thus, the resultant deprovisioning/uninstalling of the virtual machine in accordance with a retention policy reduces the resource usage level of the virtual machine (ostensibly to zero). Muller does not specifically teach reducing the resource usage level (ostensibly to some amount greater than zero) such that there remains a retention service instance provisioned (that could be used for the recited intended use of restoring the instance).
However, in analogous art Shahane teaches modify the target service instance based on the retention policy to obtain a retention service instance provisioned in the computing environment (If a reclaimable quantity of the computing resource is identified (or, in some embodiments, if and when a sufficient reclaimable quantity of the computing resource is identified), then the routine 400 branches to block 416, where the identified quantity of the computing resource is reclaimed. In some embodiments, as described in more detail above, the computing resource may be reclaimed by indicating to the resource reclamation process that it should retain all or part of the memory it has identified as reclaimable, and then deallocating that quantity of the computing resource from the virtual machine instance. In other embodiments, the routine 400 may reprovision the virtual machine instance to change the amount of the computing resource that is allocated to it in at least col. 23 lines 44-57 and col. 26 lines 51-61 and the balloon process 168 may effectively “hide” the reclamation of memory that was assigned to the virtual machine instance 154, and may thereby reduce or eliminate any need to reprovision or reconfigure the virtual machine instance 154 when the amount of memory allocated to it is reduced in at least col. 21 lines 20-27) for use in restoration of the target service instance (the virtual machine instance 154 and/or the operating system 156 may continue to operate as though the reclaimed quantity of memory was still allocated to the virtual machine instance 154 and was merely assigned to the balloon process 168. The balloon process 168 may therefore, at (14), continue to hold the reclaimed memory for as long as is needed to maintain the facade. In further embodiments, at (15), the balloon process 168 may release any memory that was identified as reclaimable and not reclaimed, and thereby return this quantity of memory to the operating system 156 for assignment to other processes (e.g., execution of user-submitted code 160) in at least col. 21 lines 20-45 and the resource allocation manager 162 may determine that specific memory pages can be reallocated based on performance considerations, such as a consideration of whether it would be more efficient to reclaim the memory page now and restore it at a later time, or whether the resource costs associated with writing the page to a storage device and reading it from the storage device outweigh the benefits of reclaiming the page in at least col. 16 line 57 – col. 17 line 10, Examiner notes that the italicized claim language is intended use language).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the reducing the resource usage level such that there remains a retention service instance provisioned that could be used for restoring the instance of Shahane with the systems and methods of Muller resulting in a system in which the deprovisioning requests and retentions policies of Muller implement requests for reductions in resources wherein an instance is retains which may reclaim resources to restore ability to assign resources for process execution as in Shahane. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by providing for the reduction in resources as requested yet maintaining the instance and if the reclaimed resources have not been otherwise provisioned, allowing for the original instance to reclaim the resources without requiring a full re-provisioning of the instance (see at least Shahane col. 21 lines 20-45).

With regard to claim 20, Shahane teaches program instructions to generate restoration information associated with the target service instance, the restoration information comprising information of the retention policy and identification of a set of resources used in provisioning the target service instance, the restoration information being maintained for a retention period (the resource allocation manager 162 may determine that specific memory pages can be reallocated based on performance considerations, such as a consideration of whether it would be more efficient to reclaim the memory page now and restore it at a later time, or whether the resource costs associated with writing the page to a storage device and reading it from the storage device outweigh the benefits of reclaiming the page in at least col. 16 line 57 – col. 17 line 10, Examiner notes that consideration of whether it is more efficient to reclaim memory and restore it later versus not reclaiming memory corresponds to generating restoration information; the specific memory pages correspond to the set of resources; the virtual machine corresponds to the target instance; and the period between now and the later time evaluated corresponds to the retention period); and
in response to reception of a restoration request for restoring the target service instance during the retention period, restoring the target service instance in the computing environment based on the retention service instance and the restoration information (the balloon process 168 may effectively “hide” the reclamation of memory that was assigned to the virtual machine instance 154, and may thereby reduce or eliminate any need to reprovision or reconfigure the virtual machine instance 154 when the amount of memory allocated to it is reduced in at least col. 21 lines 20-27 and the virtual machine instance 154 and/or the operating system 156 may continue to operate as though the reclaimed quantity of memory was still allocated to the virtual machine instance 154 and was merely assigned to the balloon process 168. The balloon process 168 may therefore, at (14), continue to hold the reclaimed memory for as long as is needed to maintain the facade. In further embodiments, at (15), the balloon process 168 may release any memory that was identified as reclaimable and not reclaimed, and thereby return this quantity of memory to the operating system 156 for assignment to other processes (e.g., execution of user-submitted code 160) in at least col. 21 lines 20-45, Examiner notes that when the resources of the instance have been reduced and the balloon driver is “hiding” reclaimed resources yet the instance continues to utilize the resource, this constitutes a request to restore that resource to the instance. Similarly, in at least col. 16 line 57 – col. 17 line 10 determining the benefits of reclaiming and restoring later outweigh, the ultimate later restore corresponds to a restore request).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. Pat. No. US 9,529,613 B2 (hereafter Muller) in view of Shahane et al. Pat. No. US 11,231,955 B1 (hereafter Shahane) as applied to claims 1-3, 9-12 and 18-20 above and in further view of Cook Pat. No. US 8,059,675 B1 (hereafter Cook).

With regard to claim 4, Muller and Shahane teach the method of claim 1, wherein modifying the target service instance comprises:
Muller and Shahane do not specifically teach aggregating services on resources by type.
However, in analogous art Cook teaches in accordance with a determination that the retention policy is a service aggregating policy, aggregating, by one or more processors, the target service instance and at least one further service instance into the retention service instance, the target service instance and the at least one further service instance being of a same service type (If sufficient resources are found in the corresponding pools, then the aggregator constructs a service resource set for the requested service type in step 54 in at least col. 6 lines 35-37).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the aggregating service on resources by type of Cook with the systems and methods of Muller and Shahane resulting in a system in which the retention service instance of Muller and Shahane is an aggregation of service of a same type on a service resource set for that service type as in Cook. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing a more efficient use and reallocation of resources by aggregating the resources by service type (see at least Cook col. 2 lines 6-11 and col. 6 lines 35-37).

With regard to claim 13, Muller and Shahane teach the computer system of claim 10, wherein the modifying the target service instance comprises:
Muller and Shahane do not specifically teach aggregating services on resources by type.
However, in analogous art Cook teaches in accordance with a determination that the retention policy is a service aggregating policy, aggregating the target service instance and at least one further service instance into the retention service instance, the target service instance and the at least one further service instance being of a same service type (If sufficient resources are found in the corresponding pools, then the aggregator constructs a service resource set for the requested service type in step 54 in at least col. 6 lines 35-37).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the aggregating service on resources by type of Cook with the systems and methods of Muller and Shahane resulting in a system in which the retention service instance of Muller and Shahane is an aggregation of service of a same type on a service resource set for that service type as in Cook. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing a more efficient use and reallocation of resources by aggregating the resources by service type (see at least Cook col. 2 lines 6-11 and col. 6 lines 35-37).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. Pat. No. US 9,529,613 B2 (hereafter Muller) in view of Shahane et al. Pat. No. US 11,231,955 B1 (hereafter Shahane) as applied to claims 1-3, 9-12 and 18-20 above and in further view of Cloonan et al. Pub. No. US 2002/0065907 A1 (hereafter Cloonan).

With regard to claim 8, Muller and Shahane teach the method of claim 1, wherein the modifying the target service instance comprises:
Muller and Shahane teach reducing resources but do not specifically teach downgrading a service level agreement.
However, in analogous art Cloonan teaches in accordance with a determination that the retention policy is a service downgrading policy, replacing, by one or more processors, the target service instance with the retention service instance in the computing environment, the retention service instance being provisioned with a lower service level agreement than the target service instance and providing an equivalent functionality to the target service instance (if a subscriber is not using the maximum capacity of his or her service level agreement, the subscriber may want to dynamically downgrade to a lower performance service level agreement for a reduction in the monthly service charge in at least ¶ [0086], Examiner notes that when a service level agreement is underutilized, equivalent functionality may be maintained at a lower service level).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the downgrading a service level agreement of Cloonan with the systems and methods of Muller and Shahane resulting in a system in which the virtual machines of Muller and Shahane may have service level agreements reduced as in Cloonan. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of lowering costs and while maintaining efficiency when underutilizing a higher level service level agreement (see at least Cloonan ¶ [0086]).

With regard to claim 17, Muller and Shahane teach the computer system of claim 10,
Muller and Shahane teach reducing resources but do not specifically teach downgrading a service level agreement.
However, in analogous art Cloonan teaches wherein the modifying the target service instance comprises: in accordance with a determination that the retention policy is a service downgrading policy, replacing the target service instance with the retention service instance in the computing environment, the retention service instance being provisioned with a lower service level agreement than the target service instance and providing an equivalent functionality to the target service instance (if a subscriber is not using the maximum capacity of his or her service level agreement, the subscriber may want to dynamically downgrade to a lower performance service level agreement for a reduction in the monthly service charge in at least ¶ [0086], Examiner notes that when a service level agreement is underutilized, equivalent functionality may be maintained at a lower service level).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the downgrading a service level agreement of Cloonan with the systems and methods of Muller and Shahane resulting in a system in which the virtual machines of Muller and Shahane may have service level agreements reduced as in Cloonan. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of lowering costs and while maintaining efficiency when underutilizing a higher level service level agreement (see at least Cloonan ¶ [0086]).

Allowable Subject Matter
Claims 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any outstanding rejections under 35 U.S.C. § 101 and 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8307362 B1
teaches
Resource allocation in a virtualized environment
US 9246986 B1
teaches
Instance selection ordering policies for network-accessible resources
US 10656863 B1
teaches
Lifecycle management of storage clusters
US 20160188377 A1
teaches
CLASSIFICATION BASED AUTOMATED INSTANCE MANAGEMENT
US 20170063714 A1
teaches
System and Method for Network Function Virtualization Resource Management


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195